EXHIBIT 10.8.3

COMPENSATION AGREEMENT

It is hereby agreed and understood between James A. Datin (“Executive”) and
Safeguard Scientifics, Inc. (the “Company”) as of this 28th day of December,
2012 as follows:

Notwithstanding anything to the contrary that may be contained in any other
written agreement pertaining to the employment of Executive by the Company, in
an effort to comply with Section 409A of the Internal Revenue Code and other
applicable rules and regulations, effective December 31, 2012, upon any
termination of Executive’s employment in circumstances which result in the
Company being obligated regarding the payment of amounts relating to COBRA
coverage, in order to comply with its obligations the Company shall no longer
waive the applicable premium otherwise payable for COBRA continuation coverage
or directly subsidize payment of the applicable premium for continued coverage
under Safeguard’s medical insurance plan for Executive (and, to the extent
covered immediately prior to the date of Executive’s termination of employment,
his spouse and dependents).

In lieu of such waiver or direct subsidy, Executive will be entitled to
reimbursement by the Company of the cost of such COBRA continuation coverage
with respect to medical insurance, less such co-payment amount payable by
Executive under the terms of the Company’s medical insurance program, as may be
amended from time to time. Such reimbursement shall only be made to the extent
Executive continues to pay the monthly premiums for such medical insurance.

Other than as specifically set forth herein, it is not intended that this
Agreement shall in any way affect any of the other prevailing terms of
employment between Executive and the Company

In witness whereof, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

EXECUTIVE   /s/ James A. Datin Name:   James A. Datin SAFEGUARD SCIENTIFICS,
INC. By:   /s/ Brian J. Sisko Name:   Brian J. Sisko Title:  

Executive Vice President and

Managing Director